
	

114 HR 2388 IH: Subsistence Access Management Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2388
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reverse the designation by the Secretary of the Interior and the Secretary of Agriculture of
			 certain communities in the State of Alaska as nonrural.
	
	
 1.Short titleThis Act may be cited as the Subsistence Access Management Act of 2015. 2.Definition of SecretariesIn this Act, the term Secretaries means the Secretary of the Interior and the Secretary of Agriculture.
		3.Redesignation not authorized
 (a)In generalNotwithstanding any other provision of law, including any regulation, order, or policy, for purposes of administering the Federal Subsistence Management Program on public lands within the State of Alaska pursuant to the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), with respect to a community or area designated as rural by the Secretaries by regulation effective on or before May 6, 2007, the Secretaries may not, except pursuant to Act of Congress—
 (1)redesignate the community or area as nonrural; or (2)adjust the boundaries of a community or area to render some or all of that community or area nonrural.
				(b)Reinstatement of list
 (1)In generalThe list of communities and areas designated rural (including the boundaries of those communities and areas) in effect on May 6, 2007, is reinstated.
 (2)EffectExcept as modified by an Act of Congress, with respect to those communities and areas designated as rural, the list described in paragraph (1) shall be in effect as if the final rule entitled Subsistence Management Regulations for Public Lands in Alaska, Subpart C; Nonrural Determinations (72 Fed. Reg. 25688 (May 7, 2007)) had not been issued.
 4.EffectNothing in this Act prohibits the Secretaries from determining that, in accordance with regulations duly promulgated by the Secretaries—
 (1)a community or area designated nonrural by the Secretaries should be redesignated as rural; or (2)the boundaries of a community or area designated nonrural should be adjusted by the Secretaries to render some or all of that community or area rural.
			5.Publication of interim final rule, list
 (a)Publication of interim final ruleNot later than 30 days after the date of enactment of this Act, the Secretaries shall publish an interim final rule amending any regulations inconsistent with this Act.
 (b)Publication of listOnce each year after the publication under subsection (a), the Secretaries shall publish in the Federal Register a list of communities and areas (including the boundaries of those communities and areas) designated rural and nonrural in accordance with this Act.
			
